Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

  KEITH HOBBS, individually and on )          Case No. 0:20-cv-60347-XXXX
 behalf of all others similarly situated, )
                                          )   CLASS ACTION
 Plaintiff,                               )
                                          )   COMPLAINT FOR VIOLATIONS
        vs.                               )   OF:
                                          )
                                          )   1. NEGLIGENT VIOLATIONS OF
                                                 THE TELEPHONE CONSUMER
 US HEALTH ADVISORS, LLC                  )      PROTECTION ACT [47 U.S.C.
 ; DOES 1 through 10, inclusive,          )      §227 ET SEQ.]
                                          )   2. WILLFUL VIOLATIONS OF
                                                 THE TELEPHONE CONSUMER
 Defendant(s).                            )      PROTECTION ACT [47 U.S.C.
                                          )      §227 ET SEQ.]
                                          )   3. NEGLIGENT VIOLATIONS OF
                                                 THE TELEPHONE CONSUMER
                                          )      PROTECTION ACT [47 U.S.C.
                                                 §227(c)]
                                              4. WILLFUL VIOLATIONS OF
                                                 THE TELEPHONE CONSUMER
                                                 PROTECTION ACT [47 U.S.C.
                                                 §227(c)]

                                              DEMAND FOR JURY TRIAL



       Plaintiff, KEITH HOBBS (“Plaintiff”), on behalf of himself and all others
 similarly situated, alleges the following upon information and belief based upon
 personal knowledge:
                             NATURE OF THE CASE
       1.     Plaintiff brings this action for himself and others similarly situated
 seeking damages and any other available legal or equitable remedies resulting from
 the illegal actions of US HEALTH ADVISORS, LLC (“Defendant”), in
 negligently, knowingly, and/or willfully contacting Plaintiff via “telephone
 facsimile machine” in violation of the Telephone Consumer Protection Act, 47.


                              CLASS ACTION COMPLAINT
                                         -1-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 2 of 12




 U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others similarly
 situated to incur the costs of receiving unsolicited advertisement messages via
 “telephone facsimile machines” and invading their privacy.
                           JURISDICTION & VENUE
       2.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action
 arises under a law of the United States, the TCPA. Plaintiff also seeks up to
 $1,500.00 in damages for each call in violation of the TCPA, which, when
 aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
 threshold for federal court jurisdiction.      Therefore, both Federal Question
 jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
 (“CAFA”) are present, and this Court has jurisdiction.
       3.     Venue is proper in the United States District Court for the Southern
 District of Florida pursuant to 28 U.S.C. § 1391(b)(1) because all defendants reside
 in Florida, and Defendant is headquartered within this District.
                                     PARTIES
       4.     Plaintiff, KEITH HOBBS (“Plaintiff”), is a natural person residing in
 Columbus, Georgia and is a “person” as defined by 47 U.S.C. § 153 (39).
       5.     Defendant, US HEALTH ADVISORS, LLC                 (“Defendant”) is a
 Florida Corporation, and is a “person” as defined by 47 U.S.C. § 153 (39).
       6.     The above named Defendant, and its subsidiaries and agents, are
 collectively referred to as “Defendants.” The true names and capacities of the
 Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 names. Each of the Defendants designated herein as a DOE is legally responsible
 for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 Complaint to reflect the true names and capacities of the DOE Defendants when
 such identities become known.




                              CLASS ACTION COMPLAINT
                                         -2-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 3 of 12




       7.     Plaintiff is informed and believes that at all relevant times, each and
 every Defendant was acting as an agent and/or employee of each of the other
 Defendants and was acting within the course and scope of said agency and/or
 employment with the full knowledge and consent of each of the other Defendants.
 Plaintiff is informed and believes that each of the acts and/or omissions complained
 of herein was made known to, and ratified by, each of the other Defendants.
                            FACTUAL ALLEGATIONS
       8.     Beginning in or around April 2018, Defendant contacted Plaintiff on
 Plaintiff’s cellular telephone number ending in -7558, in an attempt to solicit
 Plaintiff to purchase Defendant’s services.
       9.     Defendant used an “automatic telephone dialing system” as defined
 by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
       10.    Defendant contacted or attempted to contact Plaintiff from telephone
 number 503-468-5336.
       11.    Defendant’s calls constituted calls that were not for emergency
 purposes as defined by 47 U.S.C. § 227(b)(1)(A).
       12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 express consent” to receive calls using an automatic telephone dialing system or an
 artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 227(b)(1)(A).
       13.    Further, Plaintiff’s cellular telephone number ending in -7558 was
 added to the National Do-Not-Call Registry at least 30 days prior to receiving
 Defendant’s calls.
       14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 his cellular telephone ending in -7558 in or around April 2018.
       15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
       16.    Plaintiff received numerous solicitation calls from Defendant within a


                               CLASS ACTION COMPLAINT
                                          -3-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 4 of 12




 12-month period.
                             CLASS ALLEGATIONS
       17.    Plaintiff brings this action individually and on behalf of all others
 similarly situated, as a member the two proposed classes (hereafter, jointly, “The
 Classes”). The class concerning the ATDS claim for no prior express consent
 (hereafter “The ATDS Class”) is defined as follows:

              All persons within the United States who received any
              telephone facsimile messages from Defendant to said
              person’s telephone facsimile number made through the
              use of any telephone facsimile machine and such person
              had not previously consented to receiving such messages
              and such messages did not contain any opt-out notice
              within the four years prior to the filing of this Complaint


       18.    The class concerning the National Do-Not-Call violation (hereafter
 “The DNC Class”) is defined as follows:


              All persons within the United States registered on the
              National Do-Not-Call Registry for at least 30 days, who
              had not granted Defendant prior express consent nor had
              a prior established business relationship, who received
              more than one call made by or on behalf of Defendant
              that promoted Defendant’s products or services, within
              any twelve-month period, within four years prior to the
              filing of the complaint.


       19.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 of all persons within the United States who received any solicitation telephone calls
 from Defendant to said person’s cellular telephone made through the use of any



                              CLASS ACTION COMPLAINT
                                         -4-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 5 of 12




 automatic telephone dialing system or an artificial or prerecorded voice and such
 person had not previously not provided their cellular telephone number to
 Defendant within the four years prior to the filing of this Complaint.
       20.    Plaintiff represents, and is a member of, The DNC Class, consisting
 of all persons within the United States registered on the National Do-Not-Call
 Registry for at least 30 days, who had not granted Defendant prior express consent
 nor had a prior established business relationship, who received more than one call
 made by or on behalf of Defendant that promoted Defendant’s products or services,
 within any twelve-month period, within four years prior to the filing of the
 complaint.
       21.    Defendant, its employees and agents are excluded from The Classes.
 Plaintiff does not know the number of members in The Classes, but believes the
 Classes members number in the thousands, if not more. Thus, this matter should
 be certified as a Class Action to assist in the expeditious litigation of the matter.
       22.    The Classes are so numerous that the individual joinder of all of its
 members is impractical. While the exact number and identities of The Classes
 members are unknown to Plaintiff at this time and can only be ascertained through
 appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 The Classes includes thousands of members. Plaintiff alleges that The Classes
 members may be ascertained by the records maintained by Defendant.
       23.    Plaintiff and members of The ATDS Class were harmed by the acts of
 Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 and ATDS Class members via their cellular telephones thereby causing Plaintiff
 and ATDS Class members to incur certain charges or reduced telephone time for
 which Plaintiff and ATDS Class members had previously paid by having to retrieve
 or administer messages left by Defendant during those illegal calls, and invading
 the privacy of said Plaintiff and ATDS Class.
       24.    Common questions of fact and law exist as to all members of The



                               CLASS ACTION COMPLAINT
                                          -5-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 6 of 12




 ATDS Class which predominate over any questions affecting only individual
 members of The ADTS Class. These common legal and factual questions, which
 do not vary between Class members, and which may be determined without
 reference to the individual circumstances of any Class members, include, but are
 not limited to, the following:

       a.     Whether, within the four years prior to the filing of this Complaint,
              Defendant made any telemarketing/solicitation call (other than a call
              made for emergency purposes or made with the prior express consent
              of the called party) to a ATDS Class member using any automatic
              telephone dialing system or any artificial or prerecorded voice to any
              telephone number assigned to a cellular telephone service;
       b.     Whether Plaintiff and the ADTS Class members were damaged
              thereby, and the extent of damages for such violation; and
       c.     Whether Defendant should be enjoined from engaging in such conduct
              in the future.

       25.    As a person who received numerous messages from Defendant using
 a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
 is asserting claims that are typical of The ADTS Class.
       26.    Plaintiff and members of The DNC Class were harmed by the acts of
 Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 and DNC Class members via their telephones for solicitation purposes, thereby
 invading the privacy of said Plaintiff and the DNC Class whose telephone numbers
 were on the National Do-Not-Call Registry. Plaintiff and the DNC Class members
 were damaged thereby.
       27.    Common questions of fact and law exist as to all members of The
 DNC Class which predominate over any questions affecting only individual
 members of The DNC Class. These common legal and factual questions, which do
 not vary between DNC Class members, and which may be determined without
 reference to the individual circumstances of any DNC Class members, include, but



                              CLASS ACTION COMPLAINT
                                         -6-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 7 of 12




 are not limited to, the following:
              a.     Whether, within the four years prior to the filing of this
              Complaint, Defendant or its agents placed more than one solicitation
              call to the members of the DNC Class whose telephone numbers were
              on the National Do-Not-Call Registry and who had not granted prior
              express consent to Defendant and did not have an established business
              relationship with Defendant;
              b.     Whether Defendant obtained prior express written consent to
              place solicitation calls to Plaintiff or the DNC Class members’
              telephones;
              c.     Whether Plaintiff and the DNC Class member were damaged
              thereby, and the extent of damages for such violation; and
              d.     Whether Defendant and its agents should be enjoined from
              engaging in such conduct in the future.


       28.    As a person that received numerous solicitation calls from Defendant
 within a 12-month period, who had not granted Defendant prior express consent
 and did not have an established business relationship with Defendant, Plaintiff is
 asserting claims that are typical of the DNC Class.
       29.    Plaintiff will fairly and adequately protect the interests of the members
 of the Classes. Plaintiff has retained attorneys experienced in the prosecution of
 class actions.
       30.    A class action is superior to other available methods of fair and
 efficient adjudication of this controversy, since individual litigation of the claims
 of all Classes members is impracticable. Even if every Classes member could
 afford individual litigation, the court system could not. It would be unduly
 burdensome to the courts in which individual litigation of numerous issues would
 proceed. Individualized litigation would also present the potential for varying,



                               CLASS ACTION COMPLAINT
                                          -7-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 8 of 12




 inconsistent, or contradictory judgments and would magnify the delay and expense
 to all parties and to the court system resulting from multiple trials of the same
 complex factual issues. By contrast, the conduct of this action as a class action
 presents fewer management difficulties, conserves the resources of the parties and
 of the court system, and protects the rights of each Class member.
       31.    The prosecution of separate actions by individual Class members
 would create a risk of adjudications with respect to them that would, as a practical
 matter, be dispositive of the interests of the other Class members not parties to such
 adjudications or that would substantially impair or impede the ability of such non-
 party Class members to protect their interests.
       32.    Defendant has acted or refused to act in respects generally applicable
 to The Class, thereby making appropriate final and injunctive relief with regard to
 the members of the Classes as a whole.


                           FIRST CAUSE OF ACTION
        Negligent Violations of the Telephone Consumer Protection Act
                                 47 U.S.C. §227 (b)
                           On Behalf of the ATDS Class
       33.    Plaintiff repeats and incorporates by reference into this cause of
 action the allegations set forth above at Paragraphs 1-32.
       34.    The foregoing acts and omissions of Defendant constitute numerous
 and multiple negligent violations of the TCPA, including but not limited to each
 and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
       35.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
       36.    Plaintiff and the Class members are also entitled to and seek
 injunctive relief prohibiting such conduct in the future.



                               CLASS ACTION COMPLAINT
                                          -8-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 9 of 12




                           SECOND CAUSE OF ACTION
 Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                                 47 U.S.C. §227(b)
                           On Behalf of the ATDS Class
        37.   Plaintiff repeats and incorporates by reference into this cause of
 action the allegations set forth above at Paragraphs 1-32.
        38.   The foregoing acts and omissions of Defendant constitute numerous
 and multiple knowing and/or willful violations of the TCPA, including but not
 limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
 seq.
        39.   As a result of Defendant’s knowing and/or willful violations of 47
 U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
 $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
        40.   Plaintiff and the Class members are also entitled to and seek
 injunctive relief prohibiting such conduct in the future.
                           THIRD CAUSE OF ACTION
        Negligent Violations of the Telephone Consumer Protection Act
                                 47 U.S.C. §227(c)
                            On Behalf of the DNC Class
        41.   Plaintiff repeats and incorporates by reference into this cause of
 action the allegations set forth above at Paragraphs 1-32.
        42.   The foregoing acts and omissions of Defendant constitute numerous
 and multiple negligent violations of the TCPA, including but not limited to each
 and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 47 U.S.C. § 227 (c)(5).
        43.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory



                              CLASS ACTION COMPLAINT
                                         -9-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 10 of 12




  damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
        44.    Plaintiff and the DNC Class members are also entitled to and seek
  injunctive relief prohibiting such conduct in the future.
                          FOURTH CAUSE OF ACTION
   Knowing and/or Willful Violations of the Telephone Consumer Protection
                                          Act
                                47 U.S.C. §227 et seq.
                            On Behalf of the DNC Class
        45.    Plaintiff repeats and incorporates by reference into this cause of
  action the allegations set forth above at Paragraphs 1-32.
        46.    The foregoing acts and omissions of Defendant constitute numerous
  and multiple knowing and/or willful violations of the TCPA, including but not
  limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
  in particular 47 U.S.C. § 227 (c)(5).
        47.    As a result of Defendant’s knowing and/or willful violations of 47
  U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
  $1,500.00 in statutory damages, for each and every violation, pursuant to 47
  U.S.C. § 227(c)(5).
        48.    Plaintiff and the DNC Class members are also entitled to and seek
  injunctive relief prohibiting such conduct in the future.


                               PRAYER FOR RELIEF
  WHEREFORE, Plaintiff requests judgment against Defendant for the following:
                            FIRST CAUSE OF ACTION
         Negligent Violations of the Telephone Consumer Protection Act
                                  47 U.S.C. §227 (b)
              • As a result of Defendant’s negligent violations of 47 U.S.C.
               §227(b)(1), Plaintiff and the Class members are entitled to and



                               CLASS ACTION COMPLAINT
                                         -10-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 11 of 12




             request $500 in statutory damages, for each and every violation,
             pursuant to 47 U.S.C. 227(b)(3)(B); and
            • Any and all other relief that the Court deems just and proper.
                        SECOND CAUSE OF ACTION
  Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                                47 U.S.C. §227 (b)
            • As a result of Defendant’s willful and/or knowing violations of 47
             U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
             and request treble damages, as provided by statute, up to $1,500, for
             each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
             U.S.C. §227(b)(3)(C); and
            • Any and all other relief that the Court deems just and proper.
                         THIRD CAUSE OF ACTION
        Negligent Violations of the Telephone Consumer Protection Act
                                47 U.S.C. §227(c)
            • As a result of Defendant’s negligent violations of 47 U.S.C.
             §227(c)(5), Plaintiff and the DNC Class members are entitled to and
             request $500 in statutory damages, for each and every violation,
             pursuant to 47 U.S.C. 227(c)(5).
            • Any and all other relief that the Court deems just and proper.
                        FOURTH CAUSE OF ACTION
   Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
                                47 U.S.C. §227(c)
            • As a result of Defendant’s willful and/or knowing violations of 47
             U.S.C. §227(c)(5), Plaintiff and the DNC class members are entitled
             to and request treble damages, as provided by statute, up to $1,500,
             for each and every violation, pursuant to 47 U.S.C. §227(c)(5).


                             CLASS ACTION COMPLAINT
                                       -11-
Case 0:20-cv-60347-RS Document 1 Entered on FLSD Docket 02/17/2020 Page 12 of 12




              • Any and all other relief that the Court deems just and proper.


                                   JURY DEMAND
        49.    Pursuant to the Seventh Amendment to the Constitution of the United
  States of America, Plaintiff reserves their right to a jury on all issues so triable.


        Respectfully Submitted this 6th day of February, 2020.
                             ADLER WELLIKOFF PLCC
                                 By: /s/ Scott Wellikoff
                                     Scott Wellikoff
                                     ADLER WELLIKOFF PLCC
                                     Attorney for Plaintiff

  Adler Wellikoff
  ADLER WELLIKOFF PLCC
  1300 N Federal Highway, Suite 107
  Boca Raton, FL 33432
  Phone: (561) 923-8600
  swellikoff@adwellgroup.com




                                CLASS ACTION COMPLAINT
                                          -12-
